DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 50-57, 59 and 73-74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/26/2021.
Applicant’s election without traverse of claims 1-3, 7-8, 10-12 and 14 in the reply filed on 4/26/2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a clamping assembly” in claim 1 and “a reciprocating assembly” in claim 1; “a first clamping subassembly” in claims 2 and 7; “a second clamping subassembly” in claims 2 and 7.  These claim limitations use the generic placeholder assembly/subassembly coupled with the functional language clamping or reciprocating without reciting structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 8, 10, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the product carriers" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.  The limitation is referred to as “at least one product carrier” meaning there may be a single product carrier, and there is no antecedent basis for “the product carriers” being plural.  Claims 2, 3, 7, 8, 10, 11 and 14 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claim 2 recites the limitation "the drive mechanism" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 10, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeBlanc et al. (U.S. Patent No. 9,155,332).
Regarding claim 1, LeBlanc et al. discloses a system for agitating products in a retort (title; abstract), comprising:
a clamping assembly  configured to selectively impose a first clamping force on a first end of at least one product carrier and a second opposing clamping force on a second end of the at least one product carrier (figure 2, reference #26, 28 and 32; columns 1-2, lines 64-30; column 5, lines 44-53); and
a reciprocating assembly configured to apply linear forces on the product carriers for reciprocal movement of the product carriers along the retort (figure 1, reference #22 and 24; column 2, lines 30-34; column 4, lines 26-48; column 5, lines 30-40).
Regarding claim 2, LeBlanc et al. discloses wherein the clamping assembly includes a first clamping subassembly configured to secure the first end of the at least one product carrier to a first portion of the drive mechanism when it imposes a first clamping force on the first end of at least one product carrier (figure 2, reference #32), and a second clamping subassembly configured to secure the second end of the at least one product carrier to a second portion of the drive mechanism when it imposes a second opposing clamping force on a second end of the at least one product carrier (figure 2, reference #28).
Regarding claim 3, LeBlanc et al. discloses wherein the reciprocating assembly includes a variable input drive mechanism (figure 1, reference #22; column 2, lines 30-34; column 4, lines 26-48; column 5, lines 30-40 (range of strokes indicates variable input)) coupled to a reciprocating member (figure 1, reference #24 and 26).
Regarding claim 7, LeBlanc et al. discloses wherein the clamping assembly includes a first clamping subassembly configured to secure the first end of the at least one product carrier to the reciprocating member when it imposes a first clamping force on the first end of at least one product a second clamping subassembly configured to secure the second end of the at least one product carrier to the reciprocating member when it imposes a second opposing clamping force on a second end of the at least one product carrier (figure 2, reference #28).
Regarding claim 8, LeBlanc et al. discloses wherein the first clamping subassembly is configured as a tailgate mechanism configured to selectively engage the first end of the at least one product carrier when the reciprocating member is moved in a first direction and disengage the first end of the at least one product carrier when the reciprocating member is moved in a second direction (figures 3-6, reference #32; column 2, lines 28-46; column 7, lines 3-50).
Regarding claim 10, LeBlanc et al. discloses wherein the first clamping subassembly includes a pivot arm pivotally secured to a first end of the reciprocating member (reference #40 and 44; columns 5-6, lines 67-36) and a first carrier stop defined on the pivot arm that is configured to engage the first end of the at least one product carrier when the reciprocating member is moved in the first direction (reference #42 and 48).
Regarding claim 11, LeBlanc et al. discloses wherein the second clamping subassembly includes a second carrier stop moveable with the reciprocating member as it is moved in the first and second directions (figure 2, reference #28).
Regarding claim 12, LeBlanc et al. discloses wherein the second carrier stop is moveable along the reciprocating member through a second drive mechanism to selectively engage the second end of the at least one product carrier (figure 2, reference #28; columns 1-2, lines 60-14; column 5, lines 44-55 (stop 28 moves along reciprocating member 26 to reduce spacing so baskets don’t shift through drive mechanism, not labeled, being connection base between vertical stop 28 and connection holes in reference #26 for securing stop 28)).
Regarding claim 14, LeBlanc et al. discloses wherein the reciprocating assembly is configured to move the product carriers along the retort in a non-sinusoidal pattern of movement (figure 1, reference .
Claim(s) 1-3, 7, 8, 10, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman (U.S. Patent No. 1,975,073).
Regarding claim 1, Chapman discloses a system for agitating products in a retort (title), comprising:
a clamping assembly  configured to selectively impose a first clamping force on a first end of at least one product carrier and a second opposing clamping force on a second end of the at least one product carrier (figure 1, reference #33, 34, 35, 37, 38, 39; figures 7 and 8; page 2, lines 57-133 page 3, lines 92-113); and
a reciprocating assembly configured to apply linear forces on the product carriers for reciprocal movement of the product carriers along the retort (figure 9, reference #13, 14 and 72; page 3, lines 40-63).
Regarding claim 2, Chapman discloses wherein the clamping assembly includes a first clamping subassembly configured to secure the first end of the at least one product carrier to a first portion of the drive mechanism when it imposes a first clamping force on the first end of at least one product carrier (figure 1, reference #34, 35 and 37), and a second clamping subassembly configured to secure the second end of the at least one product carrier to a second portion of the drive mechanism when it imposes a second opposing clamping force on a second end of the at least one product carrier (figure 1, reference #38 where connects at left end).
Regarding claim 3, Chapman discloses wherein the reciprocating assembly includes a variable input drive mechanism (figures 1 and 2, reference #64; figure 9, reference #72; page 3, lines 11-80) coupled to a reciprocating member (figure 1, reference #13 and 14).
Regarding claim 7, Chapman discloses wherein the clamping assembly includes a first clamping subassembly configured to secure the first end of the at least one product carrier to the reciprocating member when it imposes a first clamping force on the first end of at least one product carrier (figure 1, reference #34, 35 and 37), and a second clamping subassembly configured to secure the second end of the at least one product carrier to the reciprocating member when it imposes a second opposing clamping force on a second end of the at least one product carrier (figure 1, reference #38 where connects at left end).
Regarding claim 8, Chapman discloses wherein the first clamping subassembly is configured as a tailgate mechanism configured to selectively engage the first end of the at least one product carrier when the reciprocating member is moved in a first direction and disengage the first end of the at least one product carrier when the reciprocating member is moved in a second direction (figure 1, reference #34, 35 and 37; page 2, lines 57-133 page 3, lines 92-113).
Regarding claim 10, Chapman discloses wherein the first clamping subassembly includes a pivot arm pivotally secured to a first end of the reciprocating member (reference #37; page 2, lines 79-94) and a first carrier stop defined on the pivot arm that is configured to engage the first end of the at least one product carrier when the reciprocating member is moved in the first direction (reference #39; page 2, lines 79-94).
Regarding claim 11, Chapman discloses wherein the second clamping subassembly includes a second carrier stop moveable with the reciprocating member as it is moved in the first and second directions (figure 1, see wherein reference #38 connects to can at left end).
Regarding claim 12, Chapman discloses wherein the second carrier stop is moveable along the reciprocating member through a second drive mechanism to selectively engage the second end of the at least one product carrier (page 2, lines 84-94).
Regarding claim 14, Chapman discloses wherein the reciprocating assembly is configured to move the product carriers along the retort in a non-sinusoidal pattern of movement (figures 1 and 2, reference #64; figure 9, reference #72; page 3, lines 11-80 (intermittent operation indicates variable pattern of movement that is capable of being non-sinusoidal)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Talbert (U.S. Patent No. 815,658) discloses the first and second clamping assembly (reference #23 and 24) and reciprocating assembly (reference #26; page 1, lines 86-93).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774